Exhibit 10.27

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of November 5,
2012, by and between EveryWare Global, Inc., a Delaware corporation f/k/a
EveryWare, Inc. (the “Company”), and Colin Walker, an individual (the
“Executive”).

The Board has authorized this grant of the number of shares of Class B Nonvoting
Common Stock of the Company (“Class B Common Stock”) set forth below in
Section 1 to Executive.

The parties hereto agree as follows:

1. Executive Stock.

(a) Subject to the restrictions, terms and conditions of this Agreement, the
Company hereby issues to Executive 7.33133 shares of validly issued Class B
Common Stock (the “Executive Stock”); provided, that the Company shall retain
3.97987 shares of the Executive Stock in satisfaction of statutorily required
withholding obligations pursuant to Canadian law, with the resulting net grant
of Executive Stock hereunder being 3.35146 shares of the Executive Stock

(b) In connection with the issuance of the Executive Stock by the Company
hereunder and the purchase thereof by Executive, Executive represents and
warrants to the Company that:

(i) the Executive Stock to be acquired by Executive pursuant to this Agreement
will be acquired for Executive’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act, or any
applicable state securities laws, and the Executive Stock will not be disposed
of in contravention of the Securities Act or any applicable state securities
laws;

(ii) Executive is an executive officer of the Company and/or its Subsidiaries,
is sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Executive Stock;

(iii) Executive is able to bear the economic risk of his investment in the
Executive Stock for an indefinite period of time because the Executive Stock has
not been registered under the Securities Act and, therefore, cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available;

(iv) Executive has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of Executive Stock and has
had full access to such other information concerning the Company as he has
requested;

(v) this Agreement and each of the other agreements contemplated hereby
constitute the legal, valid and binding obligation of Executive, enforceable in
accordance with its terms, and the execution, delivery and performance of this
Agreement and such other agreements by Executive does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Executive is a party or any judgment, order or decree to which Executive
is subject; and

(vi) Executive is a resident of Canada.

(c) As an inducement to the Company to issue the Executive Stock to Executive,
and as a condition thereto, Executive acknowledges and agrees that neither the
issuance of the Executive Stock to Executive nor any provision contained herein
shall entitle Executive to remain in the employment of the Company and its
Subsidiaries or affect the right of the Company to terminate Executive’s
employment at any time for any reason.



--------------------------------------------------------------------------------

2. Vesting of Executive Stock. The Executive Stock will be fully vested in
Executive on the date of this Agreement.

3. Repurchase Option. Pursuant to the Stockholders Agreement, the Executive
Stock is subject to certain repurchase rights. The Company shall have no duty or
obligation to disclose to Executive, and Executive shall have no right to be
advised of, any material information regarding the Company and its Subsidiaries
at any time prior to, upon or in connection with the repurchase of any Executive
Stock upon the termination of Executive’s employment with the Company and its
Subsidiaries or as otherwise provided hereunder.

4. Transferability.

(a) The Executive Stock is subject to the transfer restrictions contained in the
Stockholders Agreement and the repurchase option contained in Section 3 above.

(b) The certificates representing the Executive Stock will bear a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN OTHER
AGREEMENTS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND AN
EXECUTIVE OF THE COMPANY DATED AS OF NOVEMBER 5, 2012. A COPY OF SUCH AGREEMENT
MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF
BUSINESS WITHOUT CHARGE.”

5. Restrictive Covenants. Executive agrees and acknowledges that the Company and
its Subsidiaries operate in a highly sensitive and competitive commercial
environment. As part of their employment with the Company and its Subsidiaries,
the Executive will be exposed to highly confidential and sensitive information
regarding the Company’s and its Subsidiaries’ business operations, including
corporate strategy, pricing and other market information, know-how, trade
secrets, and valuable customer, supplier, and employee relationships. Executive
agrees and acknowledges that it is critical that the Company take all necessary
steps to safeguard its legitimate protectable interests in such information and
to prevent any of its competitors or any other persons from obtaining any such
information. Therefore, as consideration for the Company’s agreement to issue
the Executive Stock to the Executive, the Executive agrees to be bound by the
following restrictive covenants:

(a) Confidentiality. Executive agrees that he will not disclose to a third party
or use for his personal benefit or for the benefit of a third party, at any
time, either during his employment with the Company or its Subsidiaries or
thereafter, any Confidential Information (as defined below) of which Executive
is or becomes aware, whether or not such information is developed by him, except
to the extent that such disclosure or use is directly related to and required by
the Executive’s performance in good faith of duties assigned to the Executive by
the Company or as required by law or as necessary for the Executive to enforce
his rights hereunder. The Executive will take all reasonable and appropriate
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft.

 

2



--------------------------------------------------------------------------------

The Executive shall deliver to the Company on the date (the “Termination Date”)
on which the Executive ceases to be employed by the Company and its Subsidiaries
for any reason (the “Termination”) or at any time the Company may request all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) or the business of the Company or
any of its Subsidiaries which the Executive may then possess or have under his
control. As used herein, the term “Confidential Information” means information
that is not generally known to the public and that is used, developed or
obtained by the Company or its Subsidiaries in connection with their business,
including but not limited to (i) information, observations and data obtained by
the Executive while employed by the Company or its Subsidiaries concerning the
business or affairs of the Company or its Subsidiaries, (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information.

(b) Non-competition. The Executive acknowledges that (i) he performs services of
a unique nature for the Company that are irreplaceable, and that his performance
of such services to a competing business will result in irreparable harm to the
Company, (ii) he has had and will continue to have access to Confidential
Information, which, if disclosed, would unfairly and inappropriately assist in
competition against the Company or any of its Affiliates, (iii) in the course of
his employment by a competitor, he would inevitably use or disclose such
Confidential Information, (iv) the Company and its Affiliates have substantial
relationships with their customers and Executive has had and will continue to
have access to these customers, (v) he has received and will receive specialized
training from the Company and its Affiliates, and (vi) he has generated and will
continue to generate goodwill for the Company and its Affiliates in the course
of his employment. Accordingly, until Executive’s Termination Date and for a
period of twelve (12) months thereafter, Executive agrees that he will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any Person engaged in competition
with the Company or any of its Subsidiaries or Affiliates or in any other
business in which the Company or any of its Subsidiaries or Affiliates is
engaged on Executive’s Termination Date or in which any of such Persons have
planned, on or prior to such date, to be engaged in on or after such date, in
any locale of any country in which the Company or any of its Subsidiaries
conducts business. Notwithstanding the foregoing, nothing herein shall prohibit
Executive from being a passive owner of not more than two percent (2%) of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with the Company or any of its Subsidiaries or Affiliates, so
long as Executive has no active participation in the business of such
corporation.

(c) Non-solicitation; Non-interference.

(i) Until Executive’s Termination Date and for a period of twelve (12) months
thereafter, Executive agrees that he shall not, except in the furtherance of his
duties to the Company or its Subsidiaries, directly or indirectly, individually
or on behalf of any other Person, solicit, aid or induce any individual or
entity that is, or was during the twelve-month period immediately prior to the
termination of Executive’s employment for any reason, a customer of the Company
or any of its Subsidiaries or Affiliates to purchase goods or services then sold
by the Company or any of its Subsidiaries or Affiliates from another Person or
assist or aid any other persons or entity in identifying or soliciting any such
customer.

(ii) Until Executive’s Termination Date and for a period of twelve (12) months
thereafter, Executive agrees that he shall not, except in the furtherance of his
duties to the Company or its Subsidiaries, directly or indirectly, individually
or on behalf of any other Person, (A) solicit, aid or induce any advisor,
consultant, employee, representative or agent of the Company or any of its
Subsidiaries or Affiliates to leave such employment or retention or to accept
employment with or render services to or with any other Person unaffiliated with
the Company or hire or retain any such advisor, consultant, employee,
representative or agent, or take any action to materially assist or aid any
other Person in identifying, hiring or soliciting any such employee,
representative or agent, or (B) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company or any of its
Subsidiaries or Affiliates and any of their respective vendors, joint venturers
or licensors. Any person described in this Section 5(c)(ii) shall be deemed
covered by this Section while so employed or retained and for a period of twelve
(12) months thereafter.

 

3



--------------------------------------------------------------------------------

(d) Nondisparagement. Executive agrees not to make negative comments or
otherwise disparage the Company or any of its Affiliates or any of their
respective partners, members, officers, directors, employees, shareholders,
agents or products.

(e) Assignment of Inventions. Executive agrees that all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, tradenames,
logos and all similar or related information (whether patentable or
unpatentable) which relates to the Company’s or any of its Subsidiaries’ actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by the Executive (whether
or not during usual business hours and whether or not alone or in conjunction
with any other person) while employed by the Company or its Subsidiaries
(including those conceived, developed or made prior to date hereof) together
with all patent applications, letters patent, trademark, tradename and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing (collectively referred to herein as,
the “Work Product”) belong to the Company or such Subsidiary. The Executive will
promptly disclose such Work Product as may be susceptible of such manner of
communication to the Company and perform all actions reasonably requested by the
Company (whether before or after the Executive’s Termination Date) to establish
and confirm such ownership (including, without limitation, the execution and
delivery of assignments, consents, powers of attorney and other instruments) and
to provide reasonable assistance to the Company or any of its Subsidiaries in
connection with the prosecution of any applications for patents, trademarks,
tradenames, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product.

(f) Return of Company Property. On the Executive’s Termination Date (or at any
time prior thereto at the Company’s request), Executive shall return all
Confidential Information or other property belonging to the Company or any of
its Affiliates (including, but not limited to, any Company-provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company or any of its Affiliates).

(g) Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
or any of its Subsidiaries and thereafter, Executive will respond and provide
information with regard to matters in which Executive has knowledge as a result
of Executive employment with the Company or any of its Subsidiaries, and will
provide reasonable assistance to the Company, its Affiliates and their
respective

 

4



--------------------------------------------------------------------------------

representatives in defense of any claims that may be made against the Company or
its Affiliates, and will assist the Company and its Affiliates in the
prosecution of any claims that may be made by the Company or its Affiliates, to
the extent that such claims may relate to the period of Executive’s employment
with the Company (collectively, the “Claims”). Executive agrees to promptly
inform the Board if he becomes aware of any lawsuits involving Claims that may
be filed or threatened against the Company or its Affiliates. Executive also
agrees to promptly inform the Board (to the extent that Executive is legally
permitted to do so) if Executive is asked to assist in any investigation of the
Company or its Affiliates (or their actions) or another party attempts to obtain
information or documents from Executive (other than in connection with any
litigation or other proceeding in which Executive is a party-in-opposition) with
respect to matters Executive believes in good faith to relate to any
investigation of the Company or its Affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its Affiliates with respect to such investigation, and shall not do so unless
legally required. During the pendency of any litigation or other proceeding
involving Claims, Executive shall not communicate with anyone (other than
Executive’s attorneys and tax and/or financial advisors) with respect to the
facts or subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its Affiliates without
giving prior written notice to the Board.

(h) Reasonableness of Covenants. In signing this Agreement, Executive gives the
Company assurance that Executive has carefully read and considered all of the
terms and conditions of this Agreement, including the restraints imposed under
this Section 5. Executive agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and their
trade secrets and Confidential Information and that each and every one of the
restraints is reasonable with respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Company and its Affiliates and that Executive has sufficient assets
and skills to provide a livelihood while such covenants remain in force.
Executive further covenants that Executive will not challenge the reasonableness
or enforceability of any of the covenants set forth in this Section 5, and that
Executive will reimburse the Company and its Affiliates for all costs (including
reasonable attorneys’ fees) incurred in connection with any action to enforce
any of the provisions of this Section 5 if either the Company and/or any of its
Affiliates prevails on any material issue involved in such dispute or if
Executive challenges the reasonableness or enforceability of any of the
provisions of this Section 5. It is also agreed that each of the Company’s
Affiliates will have the right to enforce all of Executive’s obligations to that
Affiliate under this Agreement and shall be third party beneficiaries hereunder,
including without limitation pursuant to this Section 5.

(i) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 5 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(j) Tolling. In the event of any violation of the provisions of this Section 5,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 5 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(k) Equitable Relief and Other Remedies. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 5 hereof would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a

 

5



--------------------------------------------------------------------------------

breach or threatened breach, in addition to any remedies at law, the Company,
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.

6. Definitions.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

“Board” means the board of directors of the Company.

“Executive Stock” will continue to be Executive Stock in the hands of any holder
other than Executive (except for the Company and MCP and except for transferees
in a Public Sale), and except as otherwise provided herein, each such other
holder of Executive Stock will succeed to all rights and obligations
attributable to Executive as a holder of Executive Stock hereunder. Executive
Stock will also include shares of the Company’s capital stock issued with
respect to Executive Stock by way of a stock split, stock dividend or other
recapitalization.

“MCP” means, collectively, Monomoy Capital Partners, L.P., a Delaware limited
partnership, MCP Supplemental Fund, L.P., a Delaware limited partnership,
Monomoy Executive Co-Investment Fund, L.P., a Delaware limited partnership,
Monomoy Capital Partners II, L.P., a Delaware limited partnership, and MCP
Supplemental Fund II, L.P., a Delaware limited partnership.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Public Sale” means any sale pursuant to a registered public offering under the
Securities Act or any sale to the public pursuant to Rule 144 promulgated under
the Securities Act effected through a broker, dealer or market maker.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stockholders Agreement” means the Stockholders Agreement dated as of March 23,
2012, among the Company, MCP and the other parties thereto, as the same may be
amended from time to time.

“Subsidiary” means with respect to a corporation, any corporation of which the
securities having a majority of the ordinary voting power in electing the board
of directors are, at the time as of which any determination is being made, owned
by the Company either directly or through one or more Subsidiaries and with
respect to any other entity, the ownership by the Company of a majority of the
equity interests of such entity or the ability of the Company to direct,
directly or indirectly, the management and policies of such entity.

7. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have

 

6



--------------------------------------------------------------------------------

been given upon the earlier of (i) actual receipt, (ii) three days after being
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, (iii) one business day following the day of
facsimile transmission with machine-generated acknowledgment of receipt after
such facsimile transmission and (iv) one business day following the business day
of deposit with a reputable overnight courier (charges prepaid) for next
business day delivery. Such notices, demands and other communications shall be
sent to the Company, MCP or Executive at the address set forth below and to any
other recipient or any subsequent holder of Executive Stock subject to this
Agreement at such address or facsimile number as indicated by the Company’s
records, or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

If to the Company:

EveryWare Global, Inc.

c/o Monomoy Capital Partners, L.P.

142 West 57th Street, 17th Floor

New York, NY 10019

Attention: Justin Hillenbrand and Jaime McKenzie

Telephone No.: (212) 699-4010

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention: Richard W. Porter, P.C.

         Kevin L. Morris

Telecopy No.: (312) 862-2200

If to Executive:

Colin Walker

922 Whewell Trail

Milton, Ontario

Canada L9T 5W7

Telecopy No.:                     

If to MCP:

Monomoy Capital Partners, L.P.

MCP Supplemental Fund, L.P.

Monomoy Executive Co-Investment Fund, L.P.

Monomoy Capital Partners II, L.P.

MCP Supplemental Fund II, L.P.

142 West 57th Street, 17th Floor

New York, NY 10019

Attention: Justin Hillenbrand and Jaime McKenzie

Telecopy: 212-699-4010

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Richard W. Porter, P.C.

         Kevin L. Morris

Telecopy No.: (312) 862-2200

 

7



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

8. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company, MCP and their respective successors and assigns (including subsequent
holders of Executive Stock); provided that the rights and obligations of
Executive under this Agreement shall not be assignable except in connection with
a permitted transfer of Executive Stock hereunder.

(e) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

(f) Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE AND THE DELAWARE STATE COURTS SITTING IN THE COUNTY OF NEW CASTLE, FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE

 

8



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE OR THE DELAWARE STATE COURTS SITTING IN THE COUNTY
OF NEW CASTLE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

(g) Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(h) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

(i) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Executive and MCP.

(j) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(k) Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Subsidiaries shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, local or foreign withholding taxes, excise taxes, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Subsidiaries or Executive’s ownership
interest in the Company, including, but not limited to, wages, bonuses,
dividends, the receipt or exercise of stock options and/or the receipt or
vesting of restricted stock. Any statutorily required withholding obligation
with regard to the Taxes may, at the discretion of the Company, be satisfied by
reducing the amount of shares of Executive Stock otherwise deliverable to the
Executive hereunder. The Executive shall indemnify the Company and its
Subsidiaries for any amounts paid on Executive’s behalf with respect to any such
Taxes, together with any interest, penalties and related expenses paid by the
Company as a result of Executive’s failure to pay any Tax in a timely manner.

(l) Termination. This Agreement shall survive the termination of Executive’s
employment with the Company and shall remain in full force and effect after such
termination.

(m) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

(n) Securities Laws. This Agreement and the Executive Stock have been provided
to Executive by the Company to provide certain compensatory incentives to
Executive and the Executive Stock is intended to qualify for an exemption from
the registration requirements under (i) the Securities Act, as amended, pursuant
to Rule 701 of the Securities Act, and (ii) applicable state securities laws.

(o) Stockholders Agreement. A copy of the Stockholders Agreement is attached
hereto as Annex A. By signing and returning this Agreement, Executive
acknowledges having received and read a copy of the Stockholders Agreement and
agrees to comply with the Stockholders Agreement, this Agreement and all
applicable laws and regulations related thereto and hereto. Executive hereby
joins and becomes a party to the Stockholders Agreement as an “Executive”
thereunder agreeing to be bound by the terms and provisions thereof as if an
original party thereto.

*    *    *    *    *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

EVERYWARE GLOBAL, INC. By:  

/s/ Kerri Cárdenas Love

Name:  

Kerri Cárdenas Love

Its:  

VP & General Counsel

 

/s/ Colin Walker

Colin Walker



--------------------------------------------------------------------------------

SPOUSAL CONSENT

The undersigned spouse of Executive hereby acknowledges that I have read the
foregoing Restricted Stock Agreement and the Stockholders Agreement and that I
understand their contents. I am aware that the Restricted Stock Agreement and
the Stockholders Agreement provide for the repurchase of my spouse’s shares of
Executive Stock under certain circumstances and imposes other restrictions on
such Executive Stock (including restrictions on transfer). I agree that my
spouse’s interest in the Executive Stock is subject to the Restricted Stock
Agreement and the Stockholders Agreement, any interest I may have in such
Executive Stock shall be irrevocably bound by the Restricted Stock Agreement and
the Stockholders Agreement and further that my community (or other) property
interest, if any, shall be similarly bound by the Restricted Stock Agreement and
the Stockholders Agreement.

 

 

Signature

 

Name

 

Witness



--------------------------------------------------------------------------------

Annex A

Stockholders Agreement

(See attached)